Title: To George Washington from David Stuart, 2 May 1799
From: Stuart, David
To: Washington, George



Dear Sir,
Alexa[ndria] 2nd May 1799

I was in town yesterday, and have come again today for no other purpose that to see if the note sent by the Bank of this place to Baltimore had been paid—’tho’ the note has been sent near a fortnight, they have not it seems ever heard from their correspendent of its being recieved—This appears to be very strange—I can have no doubt of its being eventually paid when presented; as I gave the person on whom the draft was, notice of it, and recieved a fiew lines informing me, it should be punctually paid—The delay appears to proceed from the negligence of their Correspondent in Baltimore—Expecting it will be here tomorrow evening, I have left a check in the Bank for you amounting to £753.12 which if I am right, is the ballance now due—You will therefore be pleased to send up on saturday. By a gentleman who arrieved in the stage last Evening from Richmond, intelligence is recieved that Parker and Evans are reelected, and that Mr Gray Mr Clark and Mr Goode are elected in the places of Harrison, Clayborn⟨e⟩, and Clay—It is allso said that Hancock is certainly elected. I am Dr Sir with great respect Your Affecte Servt

Dd Stuart

